Hobson, J.
(dissenting). In this case the circuit court allowed the Commonwealth to prove other acts of embezzlement committed at about the same time as the prinpical offense and under the same agency, charging the jury that this proof was only to be considered by them on the question of the defendant’s guilty intent; and it is held by this court that in so doing he committed an error. The ruling of the circuit court is in accord with the authorities. In a notn to Calkins v. State, 98 Am. Dec. 163, the rule is thus stated: “Evidence of other acts of embezzlement committed at about the same time with the principal offense is admissible to show guilty intent; but such evidence can have no further legitimate effect, and must be confined by the court within its proper scope by means of appropriate instructions, and a failure so to do would be ground for a new trial.” This statement of the rule is sustained by numerous decisions *316in England, by tbe courts of tbe United States, and by tbe Supreme Courts of tbe different states. In a note to People v. Molineux, 62 L. R. A. 227, the rule is thus stated: “As has been stated, intent is an essential ingredient of all crimes at the common law. In some offenses, the creatures of statute, it is not. Again,- in some instances the act by which the crime charged is committed is, in and of itself, evidence of a guilty knowledge or intent, or malice, while in others such act may of itself be innocent, or justifiable, or guilty, and to show the latter it is necessary to prove that such act was done with guilty knowledge or intent. It is in proof of crimes of the latter character that the exception to the rule inhibiting evidence of independent crimes is most liberally extended. These in general are, false pretenses or fraud, forgery, counterfeiting, embezzlement, and receiving stolen property. It should not be thought, however, that evidence to prove intent is confined to the class -of cases just mentioned, but in those cases first spoken of, where the commission of the act is of itself evidence of intent, the actual existence of intent, like that of motive, may be shown, to amplify and intensify the theory and position of the prosecution.” See, to same effect, 1 Wigmore on Evidence, section 329, Rice’s Criminal Evidence, section 460, and 1 Robinson’s Criminal Law, section 465.
The court admits that the evidence is competent, but in substance holds that it should be introduced in rebuttal, and then only where the defense is that there was no fraudulent intent. There are two objections to this ruling. The first is that the law is not so written. The administration of the law is uncertain enough at best. The circuit court's must be governed by the rules of law as given in the recognized text*317books based upon the course of judicial opinions; and when, in so doing, they are not sustained by this ■court, by what principles are they to be governed? The other objection is that embezzlement is a fraudulent conversion of the principal’s property by the agent. Our statute makes' the fraudulent conversion the gist of the offense. To show a fraudulent conversion is therefore a part of the Commonwealth’s ■case, and the Commonwealth should make out its case in chief, not in rebuttal. Where the agent collects the principal’s money, a fraudulent intent may be inferred from the fact that he does not pay it over; but this is an inference which the jury may or may not make under the proof, and so, where the Commonwealth can affirmatively show a fraudulent intent by •other evidence, it should do so, just as the Commonwealth may show affirmatively expressed malice in a prosecution for murder. In an action for malicious prosecution, the law implies malice from a want of probable cause; but it has not been held that the plaintiff may not show express malice, and certainly such evidence would not be allowed in rebuttal. The fraudulent intent in embezzlement may be shown in chief by the Commonwealth, just as express malice may be shown in prosecutions for murder or in actions for malicious prosecution.
I concur in the affirmance of the judgment, but I do not concur in so much of the opinion as holds that the circuit court erred in admitting the evidence referred to in chief.